                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SARAH FAYE GREEN,                                    )
                                                     )
                     Plaintiff,                      )
                                                     )
               v.                                    )   Civil Action No. 17-256-E
                                                     )
NANCY A. BERRYHILL,                                  )
COMMISSIONER OF SOCIAL SECURITY,                     )
                                                     )
                     Defendant.                      )

                                            ORDER

       AND NOW, this 13th day of March, 2019, upon consideration of Defendant’s Motion for

Summary Judgment (Doc. No. 11) filed in the above-captioned matter on February 5, 2018,

       IT IS HEREBY ORDERED that said Motion is DENIED.

       AND, further, upon consideration of Plaintiff’s Motion for Summary Judgment (Doc. No.

9) filed in the above-captioned matter on January 2, 2018,

       IT IS HEREBY ORDERED that said Motion is GRANTED IN PART and DENIED IN

PART. Specifically, Plaintiff’s Motion is granted to the extent that it seeks a remand to the

Commissioner of Social Security (“Commissioner”) for further consideration and denied in all

other respects. Accordingly, this matter is hereby remanded to the Commissioner for further

evaluation under sentence six of 42 U.S.C. § 405(g) in light of this Order.

       Plaintiff, Sarah Faye Green, filed a claim for Disability Insurance Benefits under Title II

of the Social Security Act (the “Act”), 42 U.S.C. §§ 401 et seq., on June 5, 2014, claiming that

she became disabled on February 8, 2013, due to degenerative disc disease, herniated discs, and

nerve damage in her back. (R. 13, 78). After being denied initially on June 26, 2014, Plaintiff

sought, and obtained, a hearing before an Administrative Law Judge (“ALJ”) on December 10,



                                                 1
2015. (R. 13, 54-77). At the time, she was represented by previous counsel. In a decision dated

February 29, 2016, the ALJ denied Plaintiff’s request for benefits. (R. 13-24). On March 21,

2016, Plaintiff retained new counsel. (R. 9). On April 26, 2016, Plaintiff’s new counsel filed a

request for review of the ALJ’s decision, and also asked permission to provide additional

medical evidence. (R. 142-43). Although the Appeals Council granted Plaintiff’s request to

provide additional evidence, and although Plaintiff did provide additional evidence, the Appeals

Council declined to review the ALJ’s decision on November 27, 2016. (R. 1-5, 10-12). Plaintiff

filed a timely appeal with this Court, and the parties have filed cross-motions for summary

judgment.

       Plaintiff raises several arguments as to why she believes that the ALJ erred in finding her

to be not disabled. While the Court does not agree with all of the arguments set forth by

Plaintiff, it does agree that remand is warranted in this case. Specifically, because the Court

finds that the ALJ, in considering the evidence relevant to Plaintiff’s residual functional capacity

(“RFC”) assessment, failed to supplement the record as necessary under the facts of this

particular case, the Court cannot find that the ALJ’s decision is supported by substantial

evidence. Accordingly, the Court will remand the case for further consideration.

       RFC is defined as “‘that which an individual is still able to do despite the limitations

caused by his or her impairment(s).’” Fargnoli v. Massanari, 247 F.3d 34, 40 (3d Cir. 2001)

(quoting Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000)); see also 20

C.F.R. § 404.1545(a). Not only must an ALJ consider all relevant evidence in determining an

individual’s RFC, the RFC finding “must ‘be accompanied by a clear and satisfactory explication

of the basis on which it rests.’” Fargnoli, 247 F.3d at 41 (quoting Cotter v. Harris, 642 F.2d 700,

704 (3d Cir. 1981)). “‘[A]n examiner’s findings should be as comprehensive and analytical as



                                                 2
feasible and, where appropriate, should include a statement of subordinate factual foundations on

which ultimate factual conclusions are based, so that a reviewing court may know the basis for

the decision.’” Id. (quoting Cotter, 642 F.2d at 705); see also SSR 96-8p, 1996 WL 374184, at

*7 (July 2, 1996) (“The RFC assessment must include a narrative discussion describing how the

evidence supports each conclusion, citing specific medical facts (e.g., laboratory findings) and

nonmedical evidence (e.g., daily activities, observations).”).

          Among Plaintiff’s complaints here is that, despite her various medical treatments, she

continues to suffer from debilitating pain in her back and lower extremities. In determining

Plaintiff’s RFC, the ALJ explained that he found Plaintiff’s pain to be not as severe as she

alleges, in part because the record documented no treatment—nor did the record document that

she had made any complaints regarding her allegedly debilitating symptoms—for a significant

span of time during the relevant period. (R. 20). Thus, although the ALJ noted that Plaintiff had

a history of alleged lower back pain and lower extremity symptoms, he concluded that the

evidence of record did not support a more restrictive RFC. (R. 20). However, upon review of

the entire record—including the hearing testimony—the Court finds that, in reaching his

conclusions, the ALJ appears to have overlooked certain treatment that Plaintiff testified to

having received, further evidence of which should properly have been sought to supplement the

record.

          Moreover, the ALJ noted this apparent lack of treatment or complaints twice in his

decision. First, in discussing Plaintiff’s treatment history, the ALJ explained that after April

2014, “the record documents no focused treatment or subjective complaints related to the low

back or lower extremities until June 2015.” (R. 20). Also, when listing the factors that he found

to be relevant in determining Plaintiff’s RFC, the ALJ specifically found “the lack of focused



                                                  3
treatment from April 2014 through September 2015” as being “not supportive of a more

restrictive residual functional capacity.” (R. 20). Clearly, the ALJ’s impression that there was

an absence of treatment or complaints during this period was an important factor in his decision-

making process.

       Nevertheless, the Court is struck by the fact that, at the administrative hearing, Plaintiff

appears to have attempted to discuss additional treatment that she received. Specifically,

Plaintiff explained that she had received not just one, but rather, a number of injections, none of

which helped her pain. In his questioning of Plaintiff, however, the ALJ seems to have

inadvertently overlooked her testimony about such treatment:

               Q       Okay. And you mentioned that injection, I guess, recently, right?

               A       Yes.

               Q       Was that your first one?

               A       No. That is like eighth or ninth one. It’s the first one through --

               Q       Okay.

               A       --Dr. Thomas --

               Q       Okay.

               A       -- but I’ve had previous ones from other doctors.

              Q       Okay. Well, this first -- let’s talk about this first one. Did this one
           seem to help at all?

                A      It did. On Tuesday, I felt wonderful. I had no, I had no symptoms
           of like bothering my legs or anything. And then, yesterday, I got a pinch in
           my hip; and then, today, like the lightning pain came back in my leg.

               Q       What about the injections you had previously? Did those seem to
           help?

               A       No. Those made me worse than what I was before.



                                                  4
                 Q       Okay. Anything else, like any medications?


(R. 62)

          Thus, although Plaintiff referred to her prior treatment and explained that she had had

numerous injections, the ALJ inquired only about her most recent injection. After discussing

that single injection, the ALJ did not then return to questioning Plaintiff about her prior

injections, other than to elicit testimony that such treatment had made her condition worse. The

Court notes that the ALJ appears not to have realized the extent of the evidence that Plaintiff was

trying to communicate to him—namely, that she had in fact received other significant treatment

(which included injections) prior to her most recent injection from Dr. Thomas. Moreover, what

is most problematic here is that the treatment that Plaintiff referred to in her testimony appears to

include the very treatment that the ALJ described in his decision—twice—as being remarkably

absent. (R. 20).

          Nevertheless, clearly without meaning to do so, the ALJ derailed Plaintiff’s explanation

of her prior treatment—treatment which the ALJ then apparently never realized Plaintiff had

received. Had the ALJ questioned Plaintiff about all of the treatment she referred to in her

testimony, he likely would have learned that she had indeed received additional treatment,

documentation of which was conspicuously absent from the record. Further, had the ALJ

understood that documentation for such treatment was in fact missing, he likely would have

sought to supplement the record since an ALJ has a duty to develop the record sufficiently in

order to make a disability determination. See Ventura v. Shalala, 55 F.3d 900, 902 (3d Cir.

1995); 20 C.F.R. § 404.1512(d).

          Furthermore, Plaintiff submitted additional records concerning her medical treatment to

the Appeals Council. Those records support Plaintiff’s testimony that she had received multiple


                                                  5
injections that had not worked, and that such treatment had been administered during the time

period of concern to the ALJ. The supplemental evidence that Plaintiff submitted includes,

among other things, additional medical records from Joseph M. Thomas, M.D. from December

8, 2015, and medical records from Erie Spine and Pain Management and Jithendra Rai, M.D.

from April 16, 2014 to January 27, 2015. (R. 29-53). Given Plaintiff’s apparent good faith

effort to explain herself at her hearing and the ALJ’s clearly inadvertent failure to realize the full

import of Plaintiff’s testimony regarding her prior treatment—and his subsequent failure to

supplement the record accordingly—the Court finds remand to be appropriate under the unique

and unusual circumstances of this particular case.1 See, e.g., Welsh v. Colvin, No. 13-736, 2014

WL 2214221, at *2 (May 28, 2014) (finding remand to be appropriate so that missing medical

records could be submitted and considered because medical records are highly important for an

ALJ to consider in making a disability determination, especially when an ALJ made findings

based on what was not in the record).

       Therefore, the Court finds that, because the record was not properly supplemented with

Plaintiff’s treatment records, the ALJ’s discussion and evaluation of Plaintiff’s alleged back and

lower extremity pain and her treatment for such pain, which is relevant to the ALJ’s RFC

determination, is insufficient in this case. The Court also finds that the ALJ’s explanation calls

into question the appropriateness of his RFC finding, and the RFC formulated by the ALJ is

therefore not supported by substantial evidence. While the ALJ is certainly permitted to find

Plaintiff’s pain to be less severe than alleged, the Court finds that the ALJ’s justification for such

conclusion is simply insufficient here. Thus, remand is required to allow for further

consideration of Plaintiff’s treatment and complaints, including records relevant to Plaintiff’s
1
       The Court notes that it is unclear why Plaintiff’s previous counsel, who represented her at
the time of her hearing, failed to produce these records sooner. Nevertheless, as explained supra,
the ALJ had a duty to supplement the record in this instance.

                                                  6
treatment from April 2014 through 2015, along with further discussion as to the ALJ’s

evaluation of the evidence in this regard and his ultimate formulation of Plaintiff’s RFC.

       Additionally, although the Court takes no position as to Plaintiff’s remaining issues, the

ALJ should, of course, ensure that proper weight be accorded to the various opinion and medical

evidence presented in the record. Further, the ALJ should verify that his conclusions concerning

Plaintiff’s RFC—as well as his findings regarding the credibility of all of Plaintiff’s symptoms—

are fully explained, in order to eliminate the need for any future remand.

V.     Conclusion

       In short, because the ALJ failed to supplement the record properly in this case, the Court

finds that substantial evidence does not support the ALJ’s RFC determination, and his ultimate

decision, in this case. The Court hereby remands this case to the ALJ for reconsideration

consistent with this Order.



                                                     s/ Alan N. Bloch
                                                     United States District Judge



ecf:           Counsel of record




                                                 7
